Exhibit 10.6

MEDQUIST INC.
1996 EMPLOYEE STOCK PURCHASE PLAN


1.             PURPOSE.

This 1996 Employee Stock Purchase Plan (the “Plan”) is intended to encourage and
facilitate the purchase of the Common Stock of MedQuist Inc. (the “Company”), by
employees of the Company, thereby providing employees with a personal stake in
the Company and a long range inducement to remain in the employ of the Company.
It is the intention of the Company to have the Plan qualify as an “employee
stock purchase plan” within the meaning of Section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”).


2.             DEFINITIONS.


2.1.          BOARD.  THE “BOARD” IS THE BOARD OF DIRECTORS OF THE COMPANY.


2.2.          COMMON STOCK.  THE “COMMON STOCK” IS MEDQUIST INC. COMMON STOCK,
NO PAR VALUE.


2.3.          ELIGIBLE COMPENSATION.  THE “ELIGIBLE COMPENSATION” OF EACH
PARTICIPANT IS HIS OR HER REGULAR RATE OF BASE COMPENSATION FOR A GRANT PERIOD
DETERMINED AS OF THE FIRST DAY OF THE GRANT PERIOD ON WHICH THE PARTICIPANT IS
AN ELIGIBLE EMPLOYEE. “ELIGIBLE COMPENSATION” DOES NOT INCLUDE MANAGEMENT
INCENTIVES, VARIABLE COMMISSIONS, BONUSES, OVERTIME, SHIFT DIFFERENTIALS, COLA
ADJUSTMENTS, EXTENDED WORK-WEEK PREMIUMS, AMOUNTS PAID OR ACCRUED WITH RESPECT
TO ANY QUALIFIED OR NONQUALIFIED PLAN OF DEFERRED COMPENSATION OR OTHER EMPLOYEE
WELFARE PLAN, PAYMENTS FOR GROUP INSURANCE, HOSPITALIZATION AND SIMILAR
BENEFITS, PERQUISITES REPORTED AS INCOME, REIMBURSEMENT FOR EXPENSES AND OTHER
FORMS OF EXTRAORDINARY PAY. AN EMPLOYEE’S BASE PAY SHALL BE CALCULATED BY
MULTIPLYING THE EMPLOYEE’S NORMAL RATE OF PAY AS OF THE FIRST DAY OF THE GRANT
PERIOD ON WHICH THE EMPLOYEE IS AN ELIGIBLE EMPLOYEE BY THE NUMBER OF PAY
PERIODS BETWEEN SAID FIRST DAY AND THE END OF THE GRANT PERIOD.


2.4.          ELIGIBLE EMPLOYEE.  AN “ELIGIBLE EMPLOYEE” IS AN EMPLOYEE OF THE
COMPANY OR OF A DESIGNATED SUBSIDIARY; PROVIDED, HOWEVER, THAT THE TERM
“ELIGIBLE EMPLOYEE” SHALL NOT INCLUDE:


2.4.1.       EMPLOYEES WHO ARE SCHEDULED TO WORK LESS THAN TWENTY (20) HOURS PER
WEEK OR LESS THAN FIVE (5) MONTHS DURING THE GRANT PERIOD; OR


2.4.2.       ANY EMPLOYEE WHO, IMMEDIATELY AFTER THE CLOSE OF A GRANT PERIOD,
OWNS FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF
ALL CLASSES OF STOCK OF THE COMPANY OR ITS SUBSIDIARIES AS DETERMINED PURSUANT
TO SECTION 424(E) AND (F) OF THE CODE. FOR PURPOSES OF THIS SUBSECTION 2.4.2 THE
ATTRIBUTION RULES OF SECTION 424(D) OF THE CODE SHALL APPLY IN DETERMINING THE
STOCK OWNERSHIP OF AN EMPLOYEE, AND STOCK WHICH THE EMPLOYEE MAY PURCHASE UNDER
OUTSTANDING OPTIONS, WHETHER OR NOT GRANTED UNDER THIS PLAN, SHALL BE TREATED AS
STOCK OWNED BY THE EMPLOYEE.


--------------------------------------------------------------------------------





2.5.          EXERCISE DATES. THE “EXERCISE DATES” ARE JUNE 30 AND DECEMBER 31
OF EACH YEAR.


2.6.          FAIR MARKET VALUE. THE “FAIR MARKET VALUE” PER SHARE ON ANY DATE
SHALL BE THE LAST REPORTED SALE PRICE OF A SHARE OF COMMON STOCK ON SUCH DATE ON
THE NASDAQ NATIONAL MARKET OR OTHER OVER-THE-COUNTER MARKET, THE AMERICAN STOCK
EXCHANGE, OR ANY OTHER EXCHANGE ON WHICH THE COMMON STOCK IS LISTED, OR IF NO
SALE TOOK PLACE ON SUCH DAY, THE LAST DATE ON WHICH A SALE TOOK PLACE OR, IF
NONE OF THE FOREGOING APPLIES, A PRICE DETERMINED BY THE BOARD OF DIRECTORS.


2.7.          GRANT PERIOD. “GRANT PERIODS” SHALL BEGIN EACH JANUARY 1 AND JULY
1, AND SHALL END ON THE NEXT JUNE 30 AND DECEMBER 31, RESPECTIVELY.


2.8.          PARTICIPANT. A “PARTICIPANT” IS AN ELIGIBLE EMPLOYEE OF THE
COMPANY WHO ELECTS TO PARTICIPATE IN THE PLAN BY FILING AN ENROLLMENT FORM WITH
THE COMPANY AS PROVIDED IN SECTION 6.


2.9.          PURCHASE PRICE. THE “PURCHASE PRICE” OF A SHARE OF COMMON STOCK
SHALL BE DETERMINED ON THE FIRST AND LAST DAYS OF EACH GRANT PERIOD, AND SHALL
BE SUCH AMOUNT AS THE COMMITTEE MAY DETERMINE FROM TIME TO TIME, BUT IN NO EVENT
LESS THAN 85% OF FAIR MARKET VALUE ON SUCH DATE. EFFECTIVE ON THE DATE OF
ADOPTION OF THIS PLAN, AND UNTIL SUCH TIME THAT THE COMMITTEE PROVIDES
OTHERWISE, THE PURCHASE PRICE AS OF ANY DATE SHALL BE 90% OF FAIR MARKET VALUE.


3.             ADMINISTRATION.


3.1.          THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE (THE “COMMITTEE”)
SELECTED BY THE BOARD. THE COMMITTEE SHALL CONSIST OF NOT LESS THAN THREE (3)
MEMBERS WHO ARE MEMBERS OF THE BOARD OF DIRECTORS. AN INDIVIDUAL WILL NOT BE
ELIGIBLE TO SERVE ON THE COMMITTEE IF THE INDIVIDUAL IS A PARTICIPANT. EACH
MEMBER OF THE COMMITTEE SHALL SERVE FOR A TERM COMMENCING ON A DATE SPECIFIED BY
THE BOARD AND CONTINUING UNTIL SUCH MEMBER DIES, RESIGNS, BECOMES A PARTICIPANT
OR IS REMOVED FROM OFFICE BY THE BOARD.


3.2.          FROM TIME TO TIME THE COMMITTEE MAY ADOPT SUCH RULES AND
REGULATIONS FOR CARRYING OUT THE PLAN AS IT MAY DEEM PROPER AND IN THE BEST
INTEREST OF THE COMPANY. ALL DETERMINATIONS OF THE COMMITTEE SHALL BE MADE BY A
MAJORITY OF ITS MEMBERS. THE INTERPRETATION OF ANY PROVISION OF THE PLAN BY THE
COMMITTEE SHALL BE FINAL AND THE BOARD SHALL ADOPT AND PLACE INTO EFFECT THE
DETERMINATIONS OF THE COMMITTEE.


4.             STOCK SUBJECT TO THE PLAN.

The stock subject to options under the Plan shall be authorized but unissued
shares of the Company’s Common Stock. The aggregate amount of stock for which
options may be granted under the Plan shall be 250,000 shares, subject to
adjustment in accordance with Section 12. In the event that an option granted
under the Plan to any Participant is unexercised at the end of a Grant Period as
to any shares covered thereby, such shares thereafter shall be available for the
granting of options under the Plan.

2


--------------------------------------------------------------------------------





5.             GRANT OF OPTION.

Options will be granted on the first and last day of each Grant Period. All
Participants granted options under the Plan shall have the same rights and
privileges. On each such date, each Participant who is an Eligible Employee on
the first day of the Grant Period shall be granted an option by the Board to
purchase whole shares of Common Stock. The maximum number of shares of Common
Stock for which each Participant shall be granted an option on each date shall
equal ten percent (10%) of the Participant’s Eligible Compensation divided by
the Purchase Price on such date. The number of shares elected to be purchased
shall be determined by the amount of compensation designated by the Participant
to be applied to such purchase. In the event that the maximum number of shares
to be granted to all Participants on any date (determined according to the
formula above) exceeds the total number of shares available for sale under the
Plan pursuant to Section 4, the Committee shall make a pro rata allocation of
the available shares among all Participants on such date based upon a uniform
relationship to the Eligible Compensation of all Participants in effect on the
date. The Committee may on the first day of each Grant Period decrease the
percentage of Eligible Compensation set forth above to calculate the number of
shares of Common Stock for which an Eligible Employee shall be granted options
to a minimum of five percent (5%) or increase it to a maximum of twenty percent
(20%). Notwithstanding the foregoing, in the event options are granted prior to
the approval of this Plan by stockholders owning a majority of the common stock
of the Company, such grant is expressly conditioned on subsequent approval of
the Plan by the stockholders. Furthermore, both the grant and the exercise of
any options under this Plan are expressly conditioned on the effective and
continuing registration of this Plan under the Securities Act of 1933 or an
available exemption from registration and effective registration or available
exemption from registration under applicable state securities laws.


6.             ENROLLMENT, PAYROLL DEDUCTIONS AND CASH PAYMENTS.


6.1.          AN EMPLOYEE WHO IS NOT A PARTICIPANT AND WHO WILL BE AN ELIGIBLE
EMPLOYEE ON THE FIRST DAY OF A GRANT PERIOD MAY BECOME A PARTICIPANT PURSUANT TO
SUCH PROCEDURE AS THE COMPANY SHALL PRESCRIBE.


6.2.          COMPLETION OF AN ENROLLMENT FORM IN SUCH A MANNER AS THE COMPANY
PRESCRIBES WILL ALLOW AN ELIGIBLE EMPLOYEE TO BECOME A PARTICIPANT BY
AUTHORIZING A REGULAR PAYROLL DEDUCTION FROM THE PARTICIPANT’S ELIGIBLE
COMPENSATION ON EACH PAY DAY DURING THE GRANT PERIOD AT A RATE WHICH WILL RESULT
IN NOT LESS THAN A FIVE DOLLAR ($5.00) DEDUCTION PER PAY DAY AND WHICH WILL NOT
EXCEED THE PERCENTAGE OF THE PARTICIPANT’S ELIGIBLE COMPENSATION DESIGNATED BY
THE COMMITTEE UNDER SECTION 5 WITH RESPECT TO WHICH AN OPTION TO PURCHASE SHARES
HAS BEEN GRANTED.


6.3.          A PARTICIPANT’S PAYROLL DEDUCTIONS SHALL BE RETAINED IN THE
COMPANY’S GENERAL CORPORATE ACCOUNT AND SHALL BE CREDITED TO THE PARTICIPANT’S
STOCK PURCHASE ACCOUNT UNDER THE PLAN. NO INTEREST SHALL ACCRUE ON THE AMOUNT
CREDITED TO A PARTICIPANT’S STOCK PURCHASE ACCOUNT. EXCEPT AS PROVIDED IN
SECTION 6.2, A PARTICIPANT MAY NOT MAKE ANY SEPARATE CASH PAYMENT INTO HIS OR
HER ACCOUNT. A PARTICIPANT MAY CHANGE THE AMOUNT OF THE PAYROLL DEDUCTION AND
THEREBY ELECT TO INCREASE OR DECREASE THE NUMBER OF SHARES OF COMMON STOCK THE
PARTICIPANT HAS AN OPTION TO PURCHASE DURING THE GRANT PERIOD.

3


--------------------------------------------------------------------------------





6.4.          PAYROLL DEDUCTIONS FOR A PARTICIPANT FOR EACH GRANT PERIOD SHALL
COMMENCE ON THE FIRST PAY DAY FOLLOWING THE FIRST DAY OF THE GRANT PERIOD ON
WHICH THE PARTICIPANT IS AN ELIGIBLE EMPLOYEE AND SHALL END ON THE LAST PAY DAY
PRIOR TO THE END OF THE GRANT PERIOD, UNLESS SOONER TERMINATED BY THE
PARTICIPANT AS PROVIDED IN SECTION 8.


6.5.          INDIVIDUAL STOCK PURCHASE ACCOUNTS WILL BE MAINTAINED FOR EACH
PARTICIPANT IN THE PLAN. A STATEMENT SHALL BE PROVIDED TO EACH PARTICIPANT, AT
SUCH TIME AND IN SUCH MANNER AS THE COMPANY SHALL PRESCRIBE, WHICH SETS FORTH
THE AMOUNT OF THE PARTICIPANT’S PAYROLL DEDUCTIONS AND ANY CASH PAYMENTS, THE
PER SHARE PURCHASE PRICE, THE NUMBER OF SHARES PURCHASED, AND THE AMOUNT OF THE
REMAINING BALANCE, IF ANY, CREDITED TO THE PARTICIPANT’S STOCK PURCHASE ACCOUNT.


7.             EXERCISE OF OPTION.


7.1.          ON THE EXERCISE DATE IN EACH GRANT PERIOD, EACH PARTICIPANT SHALL
BE DEEMED TO HAVE EXERCISED AN OPTION TO PURCHASE SUCH NUMBER OF WHOLE SHARES OF
COMMON STOCK AS THE CREDIT TO THE PARTICIPANT’S STOCK PURCHASE ACCOUNT ON THE
EXERCISE DATE WILL PAY FOR AT THE LESSER OF THE PURCHASE PRICE AS DETERMINED AS
OF THE FIRST DAY OF THE GRANT PERIOD AND THE PURCHASE PRICE AS DETERMINED AS OF
THE LAST DAY OF THE GRANT PERIOD. NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE
PURCHASED. DURING THE PARTICIPANT’S LIFETIME, THE OPTION TO PURCHASE SHARES OF
COMMON STOCK UNDER THE PLAN IS EXERCISABLE ONLY BY THE PARTICIPANT.


7.2.          ANY AMOUNT REMAINING CREDITED TO A PARTICIPANT’S STOCK PURCHASE
ACCOUNT ON AN EXERCISE DATE, AFTER THE PURCHASE OF SHARES AS PROVIDED ABOVE,
SHALL CONTINUE TO BE CREDITED TO A PARTICIPANT’S STOCK PURCHASE ACCOUNT AND
SHALL BE AVAILABLE TO BE APPLIED TO THE PURCHASE OF COMMON STOCK ON THE NEXT
EXERCISE DATE.


7.3.          NO PARTICIPANT MAY BE GRANTED AN OPTION UNDER THE PLAN WHICH WOULD
PERMIT SUCH EMPLOYEE’S RIGHTS TO PURCHASE STOCK UNDER ALL SUCH EMPLOYEE STOCK
PURCHASE PLANS OF THE COMPANY OR ITS SUBSIDIARIES TO ACCRUE AT A RATE WHICH
EXCEEDS $25,000 IN FAIR MARKET VALUE OF SUCH STOCK (DETERMINED AT THE TIME SUCH
OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS OUTSTANDING AT
ANY TIME.


7.4.          SHARES OF COMMON STOCK PURCHASED BY A PARTICIPANT UNDER THE PLAN
WILL BE ISSUED ONLY IN THE NAME OF THE PARTICIPANT, OR IF THE PARTICIPANT SO
INDICATES ON HIS OR HER ENROLLMENT FORM OR IN WRITING, IN THE NAME OF THE
PARTICIPANT AND ANY OTHER PERSON AS JOINT TENANTS WITH RIGHTS OF SURVIVORSHIP.


7.5.          AS PROMPTLY AS PRACTICABLE AFTER EACH EXERCISE DATE OF THE GRANT
PERIOD, THE COMPANY SHALL CAUSE THE NUMBER OF SHARES PURCHASED BY EACH
PARTICIPANT TO BE REGISTERED ON THE STOCK TRANSFER RECORDS OF THE COMPANY IN THE
NAME OF THE PARTICIPANT.


8.             WITHDRAWAL.

A Participant, at any time and for any reason, may terminate participation in
the Plan by delivering written notice of withdrawal to the Participant’s
appropriate payroll office. If a Participant withdraws from the Plan, the
Participant shall not be eligible to again participate in the Plan for six (6)
months thereafter, and the balance in the Participant’s stock purchase account

4


--------------------------------------------------------------------------------




will be promptly refunded after receipt by the Company of the Participant’s
notice of withdrawal.


9.             TERMINATION OF EMPLOYMENT OR ELIGIBILITY.


9.1.          IF THE EMPLOYMENT OF A PARTICIPANT TERMINATES, SUCH PARTICIPANT’S
PARTICIPATION IN THE PLAN AUTOMATICALLY AND WITHOUT ANY ACT ON HIS OR HER PART
SHALL TERMINATE AS OF THE DATE OF THE TERMINATION OF HIS OR HER EMPLOYMENT. THE
COMPANY PROMPTLY WILL PAY TO THE PARTICIPANT THE AMOUNT CREDITED TO HIS OR HER
STOCK PURCHASE ACCOUNT UNDER THE PLAN (WITHOUT INTEREST), AND THEREUPON THE
PARTICIPANT’S INTEREST IN THE PLAN AND ANY OPTIONS UNDER THE PLAN SHALL
TERMINATE.


9.2.          IN THE EVENT A PARTICIPANT FAILS TO MEET THE REQUIREMENTS OF AN
ELIGIBLE EMPLOYEE UNDER THE PLAN ON THE EXERCISE DATE IN THE GRANT PERIOD, AS
SET FORTH IN SECTION 2.4, THE PARTICIPANT WILL BE DEEMED TO HAVE WITHDRAWN FROM
THE PLAN AND THE PAYROLL DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S ACCOUNT WILL
BE PROMPTLY REFUNDED TO THE PARTICIPANT AND NO OPTION TO PURCHASE SHARES OF
COMMON STOCK SHALL BE GRANTED TO SUCH PARTICIPANT.


9.3.          A PARTICIPANT’S WITHDRAWAL FROM PARTICIPATION IN THE PLAN DURING A
GRANT PERIOD SHALL PRECLUDE (I) SUCH PARTICIPANT’S ELIGIBILITY TO PARTICIPATE IN
THE PLAN, AND (II) SUCH PARTICIPANT’S ELIGIBILITY TO PARTICIPATE IN ANY SIMILAR
PLAN WHICH HAS BEEN OR MAY BE ADOPTED BY THE COMPANY, FOR A PERIOD OF SIX (6)
MONTHS THEREAFTER.


10.           TRANSFERABILITY.

Neither payroll deductions or cash payments credited to a Participant’s stock
purchase account nor any rights with regard to the exercise of an option or to
receive shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 8.


11.           RIGHTS OF A STOCKHOLDER.

Each Participant shall have the rights or privileges of a stockholder of the
Company with respect to shares purchased under the Plan when the shares have
been registered in the name of the Participant on the stock transfer records of
the Company.


12.           CAPITAL ADJUSTMENT AFFECTING COMMON STOCK.

In the event of a capital adjustment resulting from a recapitalization, stock
dividend, stock split, reorganization, merger, consolidation or other change in
capitalization affecting the present Common Stock, the Board may, at its option,
terminate the Plan or make appropriate adjustments in the number of shares which
may be issued and sold under the Plan and may make such other adjustments as it
may deem equitable.

5


--------------------------------------------------------------------------------





13.           TERMINATION AND AMENDMENTS TO PLAN.

The Board, at any time, may terminate the Plan or from time to time, may amend
the Plan without the approval of the stockholders of the Company subject to
Section 21 hereof; provided, however, that no such amendment shall be made
without the stockholders’ approval which would (i) cause the Plan to fail to
meet the requirements of an “employee stock purchase plan” as defined in Section
423 of the Code, or (ii) permit a Participant to be a member of the Committee.


14.           TERMINATION OF THE PLAN.

Upon termination of the Plan, the amount credited to the stock purchase accounts
for all Participants shall be refunded promptly. The Exercise Dates may be
accelerated by the Company in the event of a termination of the Plan.


15.           NON-GUARANTEE OF EMPLOYMENT.

Nothing in the Plan or in any option granted pursuant to the Plan shall be
construed as a contract of employment between the Company and its employees, or
as a contractual right to continue in the employ of the Company, or as a
limitation of the right of the Company to discharge its employees at any time.


16.           EXCLUSION FROM RETIREMENT AND FRINGE BENEFIT COMPUTATION.

No portion of the award of options under this Plan shall be taken into account
as “wages,” “salary” or “compensation” for any purpose, whether in determining
eligibility, benefits or otherwise, under (i) any pension, retirement, profit
sharing or other qualified or non-qualified plan of deferred compensation, (ii)
any employee welfare or fringe benefit plan including, but not limited to, group
insurance, hospitalization, medical, and disability, or (iii) any form of
extraordinary pay including but not limited to bonuses, sick pay and vacation
pay.


17.           LIABILITY LIMITED; INDEMNIFICATION.


17.1.        TO THE MAXIMUM EXTENT PERMITTED BY NEW JERSEY LAW, NEITHER THE
COMPANY, BOARD OR COMMITTEE NOR ANY OF ITS MEMBERS, SHALL BE LIABLE FOR ANY
ACTION OR DETERMINATION MADE WITH RESPECT TO THIS PLAN.


17.2.        IN ADDITION TO SUCH OTHER RIGHTS OF INDEMNIFICATION THAT THEY MAY
HAVE, THE MEMBERS OF THE BOARD AND COMMITTEE SHALL BE INDEMNIFIED BY THE COMPANY
TO THE MAXIMUM EXTENT PERMITTED BY NEW JERSEY LAW AGAINST ANY AND ALL
LIABILITIES AND EXPENSES INCURRED IN CONNECTION WITH THEIR SERVICE IN SUCH
CAPACITY.


18.           GOVERNMENTAL REGULATIONS.

The Company’s obligation to sell and deliver the Common Stock under the plan is
subject to the approval of any governmental authority required in connection
with the authorization, issuance or sale of such stock.

6


--------------------------------------------------------------------------------





19.           STOCKHOLDER APPROVAL.

The Plan shall be subject to the approval of the stockholders owning a majority
of the outstanding shares of the Common Stock, which approval must occur within
the period beginning twelve (12) months before and ending twelve (12) months
after the date the Plan is adopted by the Board.


20.           OTHER TERMS AND CONDITIONS.

The Committee may impose such other terms and conditions not inconsistent with
the terms of the Plan, as it deems advisable, including, without limitation,
restrictions and requirements relating to (i) the registration, listing or
qualification of the Common Stock, (ii) the grant or exercise of options, or
(iii) the shares of Common Stock acquired under the Plan. The Committee may
require that a Participant notify the Company of any disposition of shares of
Common Stock purchased under the Plan within a period of two (2) years
subsequent to the Grant Date of the options exercised to purchase those shares.


21.           SECTION 16 COMPLIANCE.

Any person who is an officer or director of the Company for purposes of Section
16 of the Securities Exchange Act of 1934, as amended, is required to comply
with the requirements of Rule 16b-3 of such act, as it may be amended from time
to time.


22.           MISCELLANEOUS.


22.1.        THE HEADINGS IN THIS PLAN ARE FOR REFERENCE PURPOSES ONLY AND SHALL
NOT AFFECT THE MEANING OR INTERPRETATION OF THE PLAN.


22.2.        ANY PROVISION IN THIS PLAN WHICH ADVERSELY AFFECTS THE VALIDITY OR
QUALIFICATION OF THIS PLAN UNDER SECTION 423 OF THE CODE SHALL BE DEEMED NULL
AND VOID WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS PLAN.


22.3.        THIS PLAN SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF NEW JERSEY, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


22.4.        ALL NOTICES AND OTHER COMMUNICATIONS MADE OR GIVEN PURSUANT TO THIS
PLAN SHALL BE IN WRITING AND SHALL BE SUFFICIENTLY MADE OR GIVEN IF DELIVERED OR
MAILED, ADDRESSED TO THE EMPLOYEE AT THE ADDRESS CONTAINED IN THE RECORDS OF THE
COMPANY OR TO THE COMPANY AT THE COMPANY’S PRINCIPAL OFFICE.

[Corporate Seal]

MedQuist Inc.

 

 

 

By:

 

 

 

 

 

Dated:

 

 

 

7


--------------------------------------------------------------------------------